Ladd, J.
At the time of his disappearance, J. M. Ca»< ady was the defendant’s agent at Council • Bluffs, and indebted to it in the sum of one hundred and twenty-one *540dollars and sixty cents. In pursuance of a telegram instructing bim t0‘ “kindly investigate and report fully immediately,” íl. E.' Palmer called on tbe plaintiff,, wbo bad been employed in some capacity in bis father’s office, and, adjusting tbe accounts, received a certified check for tbe above sum,'and forwarded it to tbe company. Tbe plaintiff also wrote to it of tbe payment of this debt, saying: “Inasmuch as I have protected my father’s interest and yours, can’t you turn tbe company over to me? Mr. Palmer has written you, also-. My understanding was with him to that effect.” This was received by the company tbe day before tbe check and letter from Palmer. Tbe defendant accepted tbe check,, but refused to make plaintiff its agent, appointing another;. While tbe evidence was conflicting, tbe verdict found that tbe plaintiff was not personally liable: to tbe company, and! that tbe check was paid on consideration of an agreement by Palmer .that plaintiff should be appointed its agent, as successor to bis father. It may be conceded that Palmer did not have authority to malte such a contract. Neither was he empowered by tbe telegram to adjust tbe father’s accounts and receive tbe plaintiff’s check in settlement. But be did so, and tbe company approved bis course by retaining tbe money. It cannot be permitted to ratify a part of this transaction without being held to have confirmed tbe whole. It could not retain tbe money without approving tbe method resorted to by its agent, Palmer, in procuring it. Eadie v. Ashbaugh, 44 Iowa, 520. Tbe plaintiff’s letter might be construed as advising tbe defendant of the understanding with reference to tbe agency, but, as procuring tbe check was not witbin tbe scope of Palmer’s authority, it devolved upon tbe company, before accepting it, by inquiry to ascertain upon what terms and conditions it was taken. These were learned shortly afterwards, and then, at least, it was bound to either return tbe check, or to carry out Palmer’s contract, purporting to have been made in its behalf. Having refused to ratify tbe making of tbe contract by Palmer for plaintiff’s appointment as agent to succeed bis *541father, the consideration failed, and the plaintiff became entitled to recover for money bad and received. Tbe law is so well settled on this subject- that citation of authority seems unnecessary. — Affirmed.